                              NON-PROSECUTION AGREEMENT

           1.     The United States Attorney's Office for the Western District of Virginia
  (" USAO-WDVA") and the United States Department of Justice ' s Consumer Protection
  Branch ("CPB") and Reckitt Benckiser Group pie, and any and all current and former
  affiliated entities (these Reckitt Benckiser Group entities, with the exclusion of Reckitt
  Benckiser Pharmaceuticals, Inc., now known as Indivior, are collectively referred to as the
  "Company") 1 pursuant to authority granted by its Board of Directors, enter into this Non-
  Prosecution Agreement ("Agreement") to resolve the investigation by the USAO-WDV A
  and CPB of the Company related to the marketing, sale, and distribution of Suboxone in the
  United States during the time period 20 IO to 2014 by its former subsidiary, Reckitt Benckiser
  Pharmaceuticals Inc. (now known as Indivior).

           2.     This Agreement resolves all of the Company's potential federal criminal
  liability (except as to potential criminal tax violations, as to which the USAO-WDVA and
  CPB make no agreement) based on the subject matter of the indictment in United States v.
  Indivior Inc. eta/. , Case No. 1:19CR16 (W.D. Va. Apr. 9, 2019) (" Indictment").

         3.      The USAO-WDV A and CPB enter into this agreement based on the
  individual circumstances presented by this case, including the Company ' s commitment to :

         a.      comply fully with the terms of the Civil Settlement Agreement included as
                 Attachment I to this Agreement;

         b.      comply fully with the terms of the Federal Trade Commission ' s (" FTC")
                 Stipulated Order For Permanent Injunction And Equitable Monetary Relief
                 to be entered in the United States District Court for the Western District of
                 Virginia; and

         c.      fulfill all terms of this Agreement.

         4.     The Company ' s obligations under this Agreement will have a term of three
  years from the date all parties have signed this Agreement (" Effective Date").

          5.      The Company will pay a total of $1,400,000,000 (one billion four hundred million
  dollars). This amount shall be allocated as follows:

         a.      $700,000,000 (seven hundred million dollars) to be paid pursuant to the Civil
                 Settlement Agreement;


  1
    For the avoidance of any doubt, and as repeated in paragraph 18, below, the "Company" does
  NOT include any individual, Indivior, Inc., Indivior pie, or Reckitt Benckiser Group pie ' s former
  subsidiary, Reckitt Benckiser Pharmaceuticals, Inc. , and its successors. Nothing in this
  Agreement resolves, in any way, any liability of any individual, Indivior, Inc., Indivior pie, or the
  Company ' s former subsidiary, Reckitt Benckiser Pharmaceuticals, Inc., and its successors.

                                              Page I of 5


 Exhibit 1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19 Page 1 of 35 Pageid#: 9
           b.      $647,000,000 (six hundred forty-seven million dollars) for forfeiture of proceeds
                   to be paid on or before August 10, 2019, as directed by the USAO-WDV A;

           c.      $50,000,000 (fifty million dollars) to resolve claims by the FTC to be paid as set
                   forth in the Stipulated Permanent Injunction; and

           d.      $3,000,000 (three million dollars) to the Virginia Medicaid Fraud Control Unit's
                   ("MFCU") Program Income Fund to be paid on or before August 10, 2019, as
                   directed by the MFCU.

           6.      Other than money returned from the State Settlement Accounts, if any, as set
   forth in the Civil Settlement Agreement, no money paid by the Company will be returned, and
   the Company expressly agrees to release any and all claims it may have to the money. The
   Company will not file any claim or otherwise contest the payment of money set forth in
   this Agreement, and it will not assist anyone in asserting a claim to the money.

           7.    Nothing in this Agreement or any related documents is an admission by the
   United States that the amounts paid by the Company are the maximum amounts that could
   be recovered from entities other than the Company. The United States is not precluded
   from arguing or presenting evidence that the total amount to be paid by others should be
   higher.

           8.    Nothing in this Agreement or any related documents is an admission by the
   United States that the amounts paid by the Company are the maximum amounts that could,
   in the absence of this agreement, be recovered from the Company. If the Company does
   not comply with all of its obligations under this Agreement, the United States is not
   precluded from arguing or presenting evidence that the total amount to be paid by the
   Company should be higher.

          9.       Neither the Company nor any affiliated entity (including, but not limited to
   subsidiaries, joint ventures, etc.) will manufacture, market, distribute, or sell in the United States
   any Schedule I, II, or III controlled substance, as defined in the Controlled Substances Act
   (CSA), 21 U.S.C. § 801 et seq., during the term of this Agreement.

           I 0.    The Company will fully cooperate with all investigations and prosecutions by
   the Department of Justice related, in any way, to Suboxone. The Company's cooperation in the
   investigation and prosecution of individuals and entities pursuant to this paragraph includes,
   but is not limited to, using best efforts promptly to secure the attendance and testimony of
   any current or former officer, director, agent, or employee of the Company at any meeting
   or interview or before the grand jury or at any trial or other court proceeding; and
   truthfully disclosing all factual information, documents, records, or other tangible evidence
   not protected by a valid claim of privilege or work product. The Company's cooperation is
   subject to applicable laws and regulations, including relevant data privacy and national security
   laws and regulations, as well as valid claims of attorney-client privilege or attorney work
   product doctrine. The Company expressly understands, to the extent there is conduct


                                                Page 2 of 5


 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19 Page 2 of 35 Pageid#: 10
   disclosed by the Company that does not relate to Suboxone, such conduct will not be
   exempt from prosecution and is not within the scope of the non-prosecution terms of this
   Agreement.

          11.   The Company will enter into and fully comply with the terms of the Civil
   Settlement Agreement.

           12.    The Company will fully comply with the terms of the Stipulated Permanent
   Injunction entered into with the FTC.

          13.     The Company will execute and transmit all documents needed to effectuate the
   terms of this Agreement.

           14.     Except as may otherwise be agreed by the parties in connection with a
   particular transaction, the Company agrees if, during the term of this Agreement, it
   undertakes any material change in corporate form, including if it sells, merges, or transfers
   business operations material to the Company's consolidated operations as they exist as of
   the date of this Agreement, whether such change is structured as a sale, asset sale, merger,
   transfer, or other material change in corporate form , it shall include in any contract for
   sale, merger, transfer, or other change in corporate form a provision binding the purchaser,
   or any successor in interest thereto, to the obligations described in this Agreement. The
   Company shall provide notice to the USAO-WDVA and CPB at least 30 (thirty) days prior
   to undertaking any such sale, merger, transfer, or other change in corporate form. Nothing
   herein shall restrict the Company from indemnifying ( or otherwise holding harmless) the
   purchaser or successor in interest for penalties or other costs arising from any conduct that
   may have occurred prior to the date of the transaction, so long as such indemnification
   does not have the effect of circumventing or frustrating the enforcement purposes of this
   Agreement, as determined by the USAO-WDV A and CPB.

           15.    If the Company fully complies with all of the terms of this Agreement, the
   USAO-WDVA and CPB will not prosecute the Company for any criminal conduct based
   on the subject matter of the Indictment. However, if the USAO-WDV A or CPB, in their
   sole discretion, determine the Company (a) provided deliberately false, incomplete, or
   misleading information at any time in connection with this Agreement; (b) committed a
   felony during the term of this Agreement; or ( c) violated any provision of this Agreement,
   the USAO-WDVA and CPB will not be bound to their agreement not to prosecute the
   Company for the matters covered in the Indictment. Should the USAO-WDVA or CPB
   determine that the Company has violated any provision of this Agreement, the WDVA or
   CPB shall provide prompt written notice to the Company addressed to its General Counsel,
   and to its outside counsel, Howard M. Shapiro, WilmerHale, 1875 Pennsylvania A venue
   NW, Washington, DC, or to any successor the Company may designate, of the alleged
   violation and provide the Company with a 45 (forty-five) day period from the date of
   receipt of notice in which to make a presentation to the USAO-WDVA or CPB to
   demonstrate that no violation occurred, or, to the extent applicable, that the violation
   should not result in adverse action, including because the violation has been cured by the
   Company. In the event of a violation, the Company will not assert any claim under the


                                             Page 3 of 5


 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19 Page 3 of 35 Pageid#: 11
    United States Constitution, Rule 11 (f) of the Federal Rules of Criminal Procedure, Rule
    410 of the Federal Rules of Evidence, or any other rule or law, that any statements or
    testimony made by or on behalf of the Company prior or subsequent to this Agreement, or
    any leads derived therefrom, should be suppressed or are otherwise inadmissible. It is
    understood any prosecution not time-barred by the applicable statute of limitations on the
    Effective Date of this Agreement, including time protected as the result of existing
    agreements to toll the applicable statute of limitations, may be commenced against the
    Company. Accordingly, the Company has executed and agrees to be bound by the tolling
    agreement included as Attachment 2 to this Agreement.

            16.    The terms of this Agreement bind the USAO-WDVA, CPB and other
    divisions of the Department of Justice. They do not bind the Tax Division of the
    Department of Justice, other federal agencies, or any state, local, or foreign law
    enforcement or regulatory agencies, or any other authorities. The USAO-WDVA and/or
    CPB will bring the cooperation of the Company and its compliance with its other
    obligations under this Agreement to the attention of such agencies and authorities if
    requested to do so by the Company.

          17.    The Company and the United States may disclose this Agreement and any other
    documents used to effectuate the objectives of this Agreement to the public.

            18.    Nothing in this Agreement resolves, in any way, any liability of any
    individual. Nothing in this Agreement resolves, in any way, any liability oflndivior, Inc.
    Nothing in this Agreement resolves, in any way, any liability of Indivior pJc. Nothing in
    this Agreement resolves, in any way, any liability of the Company's former subsidiary,
    Reckitt Benckiser Pharmaceuticals Inc. Nothing in this Agreement resolves, in any way,
    any liability of any successor of the entities listed in this paragraph.

            19.   This Agreement sets forth all the terms of the agreement between the
    Company and the USAO-WDVA and CPB. No amendments, modifications, or additions
    to this Agreement will be valid unless they are in writing signed by the USAO-WDVA and
    CPB, the attorneys for the Company, and a duly authorized representative of the Company.

    Agreed to:

    Reckitt Bene

    BY:                                                     II J~              Z;ti
                                                                         DP.TE
            Senior Vice President, General Counsel and Corporate Secretary
            Corporate Representative ofReckitt Benckiser Group



          1f:::::!!;!lif!-6~
             Counsel for Reckitt Benckiser Group
                                                             ~           o~if    2117


                                             Page 4 of 5




 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19 Page 4 of 35 Pageid#: 12
    The United States Attorn?      Office for the Western District of Virginia:

    BY:      ~ i:_9=::: ·                                     __? ...._/
                                                                       l --+
                                                                         O /_{   °/
                                                                                 """-----
           DANlEL P. BUBAR                                                 I   DA TE
             Allorney for the United States,
             Acting Under Authority Conferred by 28 USC Section 515
           ALBERT P. MA YER
             Trial Attorney, Department of Justice, Civil Division, Commercial litigation Branch
           RANDY RAMSEYER
             Assistant United States Attorney
           KRlSTIN L. GRAY
           JOSEPH S. HALL
           JANlNE M. MY ATT
             Special Assistant United States Attorneys / Assistant Allorneys General,
             Medicaid Fraud Control Unit, Virginia Office of the Allorney General
           GARTH W. HUSTON
            Special Assistant United States Attorney I Attorney, Federal Trade Commission
           CAROL L. WALLA CK
            Trial Attorney, Department of Justice, Civil Division, Commercial Litigation Branch

    The United States Department of Justice, Consumer Protection Branch:

    BY:      ~Y,~                                                7/ttJ//1
           GUSTAV W. EYLER                                                     DATE
             Director
           JlLL P. FURMAN
             Deputy Director
           CHARLES J. BlRO
           MATTHEW J. LASH
             Trial Attorneys




                                                Page 5 of 5


 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19 Page 5 of 35 Pageid#: 13
                                     SETTLEMENT AGREEMENT

                                                I. PARTIES

          This Settlement Agreement (“Agreement”) is entered into among the United States of

  America, acting through the United States Department of Justice and on behalf of the Office of

  Inspector General of the Department of Health and Human Services, the Defense Health Agency,

  acting on behalf of the TRICARE Program; the Office of Personnel Management, which

  administers the Federal Employees Health Benefits Program (FEHBP); the Office of Workers

  Compensation Programs of the United States Department of Labor (DOL-OWCP); and the

  United States Department of Veteran Affairs (collectively, the “United States”); Reckitt

  Benckiser Group plc and Reckitt Benckiser LLC, formerly d/b/a Reckitt Benckiser Inc.

  (collectively, “RB Group”), and Stefan Kruszewski, The Stuart J. Finkelstein Trust, by and

  through its Trustee, Robert A. Finkelstein, Ann Marie Williams, Gail Scott, Christina Lemons,

  Mitchel Greene (collectively, “Relators”) (hereafter, the United States, RB Group and Relators

  are collectively referred to as “the Parties”), through their authorized representatives.

                                               II. RECITALS

          A.      Reckitt Benckiser Group plc is an English public limited company headquartered

  in Slough, England, the United Kingdom. Reckitt Benckiser LLC is a subsidiary of Reckitt

  Benckiser Group plc and is headquartered in New Jersey. At all relevant times through

  December 23, 2014, Reckitt Benckiser Pharmaceuticals, Inc. was a subsidiary of RB Group, that

  distributed, marketed, and sold pharmaceutical products in the United States, including a drug

  sold under the trade names Suboxone Sublingual Tablet (“Suboxone Tablet”) and Suboxone

  Sublingual Film (“Suboxone Film”) (collectively, “Suboxone”). Suboxone contains a

  combination of buprenorphine (an opioid) and naloxone (an opioid antagonist) and was approved

  to suppress opioid withdrawal symptoms as part of a complete treatment plan to include

                                                      Page 1
 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
                                                                      Attachment
                                                                             Page1 to Non-Prosecution
                                                                                      6 of 35 Pageid#:Agreement14
  counseling and psychosocial support. In 2014, Reckitt Benckiser Pharmaceuticals, Inc. was spun

  off as a separate corporation and renamed Indivior, Inc.

          B.      The following qui tam actions have been filed against RB Group and related

  corporate entities pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C.

  § 3730(b) (the “Civil Actions”):

          •    United States ex rel. Kruszewski v. UNDER SEAL, No. XX-cv-XXXX (D.N.J.)

          •    United States ex rel. Finkelstein v. Reckitt Benckiser Pharms., Inc., No. 1:14-cv-0059
               (W.D. Va.)

          •    United States ex rel. Williams v. Reckitt Benckiser, Inc., No. 1:13-cv-00036 (W.D.
               Va.)

          •    United States ex rel. Scott v. UNDER SEAL, No. XX-cv-XXXX (D.N.J.)

          •    United States ex rel. Lemons v. Reckitt Benckiser Pharms., No. 1:15-cv-00016 (W.D.
               Va.)

          •    United States ex rel. Greene v. UNDER SEAL, No. XX-cv-XXXX (D.N.J.)

  The United States partially intervened in the Civil Actions pending in the Western District of

  Virginia on August 1, 2018. The United States will partially intervene in the Civil Actions

  pending in the District of New Jersey on or after the execution of this Agreement.

          C.      The United States contends that RB Group directly or through its subsidiaries

  submitted or caused to be submitted claims for payment to the Medicare Program, Title XVIII of

  the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 (“Medicare”); the Medicaid Program, 42

  U.S.C. §§ 1396-1396w-5 (“Medicaid”); the TRICARE Program, 10 U.S.C. §§ 1071-1110b

  (“TRICARE”); the FEHBP, 5 U.S.C. §§ 8901-8914; and the following DOL-OWCP programs:

  the Federal Employees’ Compensation Act, 5 U.S.C. § 8101 et seq., the Energy Employees

  Occupational Illness Compensation Program Act, 42 U.S.C. § 7384 et seq., and the Black Lung

  Benefits Act, 30 U.S.C. § 901 et seq.; and caused purchases by the Veterans Health

  Administration, 38 U.S.C. Chapter 17 (collectively, the “Federal Healthcare Programs”).

                                                      Page 2
 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
                                                                      Attachment
                                                                             Page1 to Non-Prosecution
                                                                                      7 of 35 Pageid#:Agreement15
          D.      RB Group will enter into a separate non-prosecution agreement with the United

  States Attorney’s Office for the Western District of Virginia and the United States Department of

  Justice’s Consumer Protection Branch.

          E.      RB Group has entered or will enter into separate settlement agreements, described

  in Paragraph III.1 below (the “Medicaid State Settlement Agreements”) with certain states and

  the District of Columbia in settlement of the Covered Conduct, defined below. States with

  which RB Group executes a Medicaid State Settlement Agreement in the form to which RB

  Group and the National Association of Medicaid Fraud Control Units (“NAMFCU”) have

  agreed, or otherwise in a form to which RB Group and an individual State agree, shall be defined

  as “Medicaid Participating States.”

          F.      The United States contends that it and the Medicaid Participating States have

  certain civil claims against RB Group, as specified in Paragraph III.2 below, for engaging in the

  following conduct between January 1, 2010, and December 31, 2014:

          (a) The United States contends that RB Group directly or through its subsidiaries
              knowingly promoted the sale and use of Suboxone to physicians who were
              writing prescriptions (a) without any counseling or psychosocial support, such
              that the prescriptions were not for a medically accepted indication; and (b) for
              uses that were unsafe, ineffective, and medically unnecessary and that were
              often diverted for uses that lacked a legitimate medical purpose. Such
              prescriptions lacking a legitimate medical purpose are also not for a medically
              accepted indication.

          (b) The United States contends that RB Group directly or through its subsidiaries
              knowingly promoted the sale or use of Suboxone Film using false and
              misleading claims that Suboxone Film was less subject to diversion and abuse
              than other buprenorphine products and that Suboxone Film was less
              susceptible to accidental pediatric exposure than Suboxone Tablets.
              Physicians relied on these false and misleading claims in prescribing
              Suboxone Film, and state Medicaid agencies relied on these false and
              misleading claims to their detriment in making formulary and prior
              authorization decisions.

          (c) The United States contends that RB Group directly or through its subsidiaries
              knowingly submitted a petition to the Food and Drug Administration on
              September 25, 2012, fraudulently claiming that Suboxone Tablet had been
                                                      Page 3
 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
                                                                      Attachment
                                                                             Page1 to Non-Prosecution
                                                                                      8 of 35 Pageid#:Agreement16
               discontinued “due to safety concerns” about the tablet formulation of the drug
               and took other steps to fraudulently delay the entry of generic competition for
               Suboxone in order to improperly control pricing of Suboxone, including
               pricing to federal healthcare programs.

  As a result of the foregoing conduct, the United States alleges that RB Group knowingly

  caused false and/or fraudulent claims for Suboxone to be submitted to, or caused

  purchases by, the Federal Healthcare Programs. The conduct set forth in this Paragraph

  II.F is referred to as the “Covered Conduct.”

          G.      This Settlement Agreement is neither an admission of liability by RB Group nor a

  concession by the United States or the Relators that their claims are not well founded. RB Group

  denies the allegations in the Covered Conduct and in the Civil Actions.

          H.      Relators claim entitlement under 31 U.S.C. § 3730(d) to a share of the proceeds of

  this Agreement and to Relators’ reasonable expenses, attorneys’ fees, and costs. Relators Scott

  and Lemons have also filed claims seeking relief under 31 U.S.C. § 3730(h).

          To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

  above claims, and in consideration of the mutual promises and obligations of this Settlement

  Agreement, the Parties agree and covenant as follows:

                                    III. TERMS AND CONDITIONS

          1.      RB Group shall pay to the United States and the Medicaid Participating States,

  collectively, the sum of Seven Hundred Million Dollars ($700,000,000) (the “Settlement

  Amount”). The Settlement Amount shall constitute a debt immediately due and owing to the

  United States and the Medicaid Participating States on the Effective Date of this Agreement, as

  defined below. This debt shall be discharged by payments to the United States and the Medicaid

  Participating States, under the following terms and conditions:

          a.      RB Group shall pay to the United States $500,000,000 (the “Federal Settlement

  Amount”), of which $250,000,000 constitutes restitution. The Federal Settlement Amount shall
                                                      Page 4
 Exhibit1:19-cv-00027-JPJ-PMS
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
                                                                      Attachment
                                                                             Page1 to Non-Prosecution
                                                                                      9 of 35 Pageid#:Agreement17
  be paid by electronic funds transfer pursuant to written instructions from the United States no

  later than 7 business days after the Effective Date of this Agreement.

           b.      RB Group shall deposit $200,000,000 (the “Medicaid State Settlement Amount”)

  into one or more interest-bearing money market or bank accounts that are held in the name of RB

  Group or a subsidiary of RB Group, but segregated from other RB Group accounts (the “State

  Settlement Accounts”) no later than 7 business days after the Effective Date of this Agreement,

  and make payment from the State Settlement Accounts to the Medicaid Participating States

  pursuant to written instructions from the NAMFCU Negotiating Team and under the terms and

  conditions of the Medicaid State Settlement Agreements that RB Group will enter into with the

  Medicaid Participating States.

           2.      Subject to the exceptions in Paragraph III.4 (concerning excluded claims) below,

  and conditioned upon RB Group’s full payment of the Federal Settlement Amount and full

  deposit of the Medicaid State Settlement Amount pursuant to Paragraph III.1(b), the United

  States releases Reckitt Benckiser Group plc, and any and all current affiliated entities, including

  but not limited to Reckitt Benckiser LLC (formerly d/b/a Reckitt Benckiser Inc.), Reckitt

  Benckiser Healthcare (UK) LTD., Reckitt Benckiser (North America) Inc., and Reckitt

  Benckiser USA General Partnership (collectively, the “Released Entities”), from any civil or

  administrative monetary claim the United States has for the Covered Conduct under the False

  Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a;

  the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; any statutory provision

  creating a cause of action for civil damages or civil penalties which the Civil Division of the

  Department of Justice has actual or present authority to assert and compromise pursuant to 28

  C.F.R. Pt. 0, Subpart I, 0.45(d); or any common law theories, including payment by mistake,

  unjust enrichment, fraud, nuisance, or negligent entrustment. This Paragraph III.2 does not

                                                       Page 5
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to10
                                                                                      Non-Prosecution Agreement18
                                                                                         of 35 Pageid#:
  release any claims the United States may have against Indivior PLC, Indivior Inc. (f/k/a Reckitt

  Benckiser Pharmaceuticals, Inc.), or their predecessors, or their current subsidiaries, or any of

  their former subsidiaries not currently owned by Reckitt Benckiser Group plc (collectively,

  “Indivior”).

           3.      Conditioned upon RB Group’s full payment of the Federal Settlement Amount

  and full deposit of the Medicaid State Settlement Amount pursuant to Paragraph III.1(b),

  Relators, for themselves and for their heirs, successors, attorneys, agents, and assigns, release the

  Released Entities from any civil monetary claim the Relators have on behalf of the United States

  under the False Claims Act, 31 U.S.C. §§ 3729-3733. Each Relator represents and warrants that

  he or she and his or her counsel are the exclusive owner of the rights, claims, and causes of

  action herein released and none of them have previously assigned, reassigned, or transferred or

  purported to assign, reassign or transfer, through bankruptcy or by any other means, any or any

  portion of any claim, demand, action, cause of action, or other right released or discharged under

  this Agreement except between themselves and their counsel. Claims asserted by Relators on

  behalf of Medicaid Participating States shall be released under the terms and conditions of the

  Medicaid State Settlement Agreements that RB Group will enter into with the Medicaid

  Participating States. This Paragraph III.3 does not release any claims Relators may have: (a) for

  reasonable attorneys’ fees, expenses and costs pursuant to 31 U.S.C. § 3730(d) and/or analogous

  laws of the Medicaid Participating States; (b) against Indivior or any defendant named in the

  Civil Actions other than the Released Entities; (c) under the California Insurance Frauds

  Prevention Act, Cal. Ins. Code § 1871.7, et seq., the Illinois Insurance Claims Frauds Prevention

  Act, 740 Ill. Comp. Stat. § 92, et seq., the City of Chicago False Claims Act, Municipal Code of

  Chicago § 1-22-010, et seq., and/or the New York City False Claims Act, New York City




                                                       Page 6
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to11
                                                                                      Non-Prosecution Agreement19
                                                                                         of 35 Pageid#:
  Administrative Code § 7-801, et seq.; and (d) under 31 U.S.C. § 3730(h) (collectively, the

  “Unreleased Claims”).

           4.      Notwithstanding the releases given in Paragraphs III.2 and III.3 of this

  Agreement, or any other term of this Agreement, the following claims of the United States are

  specifically reserved and are not released:

           a.      Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

           b.      Any criminal liability;

           c.      Any administrative liability, including mandatory or permissive exclusion from

                   Federal health care programs;

           d.      Any liability to the United States (or its agencies) for any conduct other than the

                   Covered Conduct;

           e.      Any liability based upon obligations created by this Agreement;

           f.      Any liability of individuals;

           g.      Any liability for express or implied warranty claims or other claims for defective

                   or deficient products or services, including quality of goods and services;

           h.      Any liability for failure to deliver goods or services due;

           i.      Any liability for personal injury or property damage or for other consequential

                   damages arising from the Covered Conduct;

           j.      Any liability for the claims or conduct alleged in the operative complaints

                   provided by the United States to counsel for RB Group in connection with the

                   negotiation of this Agreement in the following qui tam actions, and no setoff

                   related to amounts paid under this Agreement shall be applied to any recovery in

                   connection with either of these actions:




                                                       Page 7
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to12
                                                                                      Non-Prosecution Agreement20
                                                                                         of 35 Pageid#:
                       •   United States ex rel. Miller v. Reckitt Benckiser Group PLC, Case No.

                           1:15-cv-00017-JPJ-PMS (W.D. Va.); and

                       •   Sealed v. Sealed, Case No. X:XX-cv-XXXX (S.D.N.Y.); and

           k.      Any liability of Indivior. However, the United States and the Relators shall not

                   seek further recovery from RB Group arising out of a civil judgment against

                   Indivior for the Covered Conduct. This provision shall not affect any rights or

                   claims that may exist between Indivior and RB Group.

           5.      RB Group agrees that the Settlement Amount and this Agreement are fair,

  adequate, and reasonable pursuant to 31 U.S.C. § 3730(c)(2)(B) and agrees to take reasonable

  and necessary steps to defend this Agreement.

           6.      Relators and their heirs, successors, attorneys, agents, and assigns shall not object

  to this Agreement and agree and confirm that the Settlement Amount and this Agreement are

  fair, adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C.

  § 3730(c)(2)(B). In connection with this Agreement and the Civil Actions, Relators and their

  heirs, successors, attorneys, agents, and assigns agree that neither this Agreement, any

  intervention by the United States in the Civil Actions, nor any dismissal of the Civil Actions,

  shall waive or otherwise affect the ability of the United States to contend that provisions in the

  False Claims Act, including 31 U.S.C. §§ 3730(b)(5), (d)(3) and (e), bar Relators from sharing in

  the proceeds of this Agreement. Moreover, the United States and Relators and their heirs,

  successors, attorneys, agents, and assigns agree that they each retain all of their rights pursuant to

  the False Claims Act on the issue of the share percentage, if any, that a Relator should receive of

  the Settlement Amount, and that no agreements between the United States and Relators

  concerning Relator share have been reached to date.




                                                       Page 8
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to13
                                                                                      Non-Prosecution Agreement21
                                                                                         of 35 Pageid#:
           7.      RB Group waives and shall not assert any defenses RB Group may have to any

  criminal prosecution or administrative action relating to the Covered Conduct that may be based

  in whole or in part on a contention that, under the Double Jeopardy Clause in the Fifth

  Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth Amendment

  of the Constitution, this Agreement bars a remedy sought in such criminal prosecution or

  administrative action.

           8.      RB Group fully and finally releases the United States, its agencies, officers,

  agents, employees, and servants, from any claims (including attorney’s fees, costs, and expenses

  of every kind and however denominated) that RB Group has asserted, could have asserted, or

  may assert in the future against the United States, its agencies, officers, agents, employees, and

  servants, related to the Covered Conduct and the United States’ investigation and prosecution

  thereof.

           9.      RB Group fully and finally releases Relators from any claims (including

  attorney’s fees, costs, and expenses of every kind and however denominated) that RB Group has

  asserted, could have asserted, or may assert in the future against Relators, related to the Covered

  Conduct and Relators’ investigation and prosecution thereof. RB Group reserves all rights and

  defenses with respect to Relators’ unreleased claims, including requests for expenses, attorneys’

  fees and costs, in their respective cases.

           10.     The Settlement Amount shall not be decreased as a result of the denial of claims

  for payment now being withheld from payment by any Federal Healthcare Program or any state

  payer related to the Covered Conduct; and RB Group agrees not to resubmit to any Federal

  Healthcare Program or any state payer any previously denied claims related to the Covered

  Conduct, agrees not to appeal any such denials of claims, and agrees to withdraw any such

  pending appeals.

                                                       Page 9
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to14
                                                                                      Non-Prosecution Agreement22
                                                                                         of 35 Pageid#:
            11.    RB Group agrees to the following:

            a.     Unallowable Costs Defined: All costs (as defined in the Federal Acquisition

  Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social Security Act, 42

  U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official program

  directives promulgated thereunder) incurred by or on behalf of RB Group, its present or former

  officers, directors, employees, shareholders, and agents in connection with:

            (1)    the matters covered by this Agreement and any related non-prosecution

                   agreement;

            (2)    the United States’ audit(s) and civil and any criminal investigation(s) of the

                   matters covered by this Agreement;

            (3)    RB Group’s investigation, defense, and corrective actions undertaken in response

                   to the United States’ audit(s) and civil and any criminal investigation(s) in

                   connection with the matters covered by this Agreement (including attorney’s

                   fees);

            (4)    the negotiation and performance of this Agreement and any non-prosecution

                   agreement; and

            (5)    the payment RB Group makes to the United States pursuant to this Agreement

                   and any payments that RB Group may make to any Relator, including costs and

                   attorneys’ fees

  are unallowable costs for government contracting purposes and under the Medicare Program,

  Medicaid Program, TRICARE Program, and FEHBP (hereinafter referred to as Unallowable

  Costs).

            b.     Future Treatment of Unallowable Costs: Unallowable Costs shall be separately

  determined and accounted for by RB Group, and RB Group shall not charge such Unallowable

                                                      Page 10
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to15
                                                                                      Non-Prosecution Agreement23
                                                                                         of 35 Pageid#:
  Costs directly or indirectly to any contracts with the United States or any State Medicaid

  program, or seek payment for such Unallowable Costs through any cost report, cost statement,

  information statement, or payment request submitted by RB Group or any of its subsidiaries or

  affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.

           c.      Treatment of Unallowable Costs Previously Submitted for Payment: RB Group

  further agrees that within 90 days of the Effective Date of this Agreement it shall identify to

  applicable Medicare and TRICARE fiscal intermediaries, carriers, and/or contractors, and

  Medicaid and FEHBP fiscal agents, any Unallowable Costs (as defined in this Paragraph)

  included in payments previously sought from the United States, or any State Medicaid program,

  including, but not limited to, payments sought in any cost reports, cost statements, information

  reports, or payment requests already submitted by RB Group or any of its current subsidiaries or

  affiliates, and shall request, and agree, that such cost reports, cost statements, information

  reports, or payment requests, even if already settled, be adjusted to account for the effect of the

  inclusion of the Unallowable Costs. RB Group agrees that the United States, at a minimum,

  shall be entitled to recoup from RB Group any overpayment plus applicable interest and

  penalties as a result of the inclusion of such Unallowable Costs on previously-submitted cost

  reports, information reports, cost statements, or requests for payment.

           Any payments due after the adjustments have been made shall be paid to the United

  States pursuant to the direction of the Department of Justice and/or the affected agencies. The

  United States reserves its rights to disagree with any calculations submitted by RB Group or any

  of its current subsidiaries or affiliates on the effect of inclusion of Unallowable Costs (as defined

  in this Paragraph) on RB Group or any of its current subsidiaries or affiliates’ cost reports, cost

  statements, or information reports.




                                                      Page 11
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to16
                                                                                      Non-Prosecution Agreement24
                                                                                         of 35 Pageid#:
           d.      Nothing in this Agreement shall constitute a waiver of the rights of the United

  States to audit, examine, or re-examine RB Group’s books and records to determine that no

  Unallowable Costs have been claimed in accordance with the provisions of this Paragraph.

           12.     RB Group agrees to cooperate fully and truthfully with the United States’

  investigation of individuals and entities not released in this Agreement. Upon reasonable notice,

  RB Group shall encourage, and agrees not to impair, the cooperation of its directors, officers,

  and employees, and shall use its best efforts to make available, and encourage, the cooperation of

  former directors, officers, and employees for interviews and testimony, consistent with the rights

  and privileges of such individuals. RB Group further agrees to furnish to the United States, upon

  request, complete and unredacted copies of all non-privileged documents, reports, memoranda of

  interviews, and records in its possession, custody, or control concerning any investigation of the

  Covered Conduct that it has undertaken, or that has been performed by another on its behalf. RB

  Group’s cooperation is subject to applicable laws and regulations, including relevant data

  privacy and national security laws and regulations.

           13.     This Agreement is intended to be for the benefit of the Parties only. The Parties

  do not release any claims against any other person or entity, except to the extent provided for in

  Paragraph III.14 (waiver for beneficiaries paragraph), below.

           14.     RB Group agrees that it waives and shall not seek payment for any of the health

  care billings covered by this Agreement from any health care beneficiaries or their parents,

  sponsors, legally responsible individuals, or third party payors based upon the claims defined as

  Covered Conduct.

           15.     Upon receipt of the Federal Settlement Amount, above, Stipulations of Dismissal

  as to RB Group shall be filed in the Civil Actions pursuant to Rule 41(a)(1). Such dismissals

  shall be: (1) with prejudice to the Relators with respect to all claims asserted on behalf of the

                                                      Page 12
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to17
                                                                                      Non-Prosecution Agreement25
                                                                                         of 35 Pageid#:
  United States under the False Claims Act, 31 U.S.C. §§ 3729-3733; (2) with prejudice to the

  United States with respect to the Covered Conduct; and (3) without prejudice to the United

  States with respect to all other claims. The dismissals shall be conditioned on the courts

  retaining jurisdiction over Relators’ claims for a share of the Federal Settlement Amount

  pursuant to 31 U.S.C. § 3730(d)(1) and Relators’ Unreleased Claims. Stipulations of Dismissal

  as to RB Group with respect to claims asserted on behalf of Medicaid Participating States shall

  be filed under the terms and conditions of the Medicaid State Settlement Agreements that RB

  Group will enter into with the Medicaid Participating States.

           16.     Other than Relators’ rights, if any, to seek reasonable attorneys’ fees, expenses

  and costs pursuant to their Unreleased Claims, each Party shall bear its own legal and other costs

  incurred in connection with this matter, including the preparation and performance of this

  Agreement.

           17.     Each party and signatory to this Agreement represents that it freely and

  voluntarily enters in to this Agreement without any degree of duress or compulsion.

           18.     This Agreement is governed by the laws of the United States. The exclusive

  jurisdiction and venue for any dispute relating to this Agreement is the United States District

  Court for the Western District of Virginia. For purposes of construing this Agreement, this

  Agreement shall be deemed to have been drafted by all Parties to this Agreement and shall not,

  therefore, be construed against any Party for that reason in any subsequent dispute.

           19.     This Agreement constitutes the complete agreement between the Parties. This

  Agreement may not be amended except by written consent of the Parties.

           20.     The undersigned counsel represent and warrant that they are fully authorized to

  execute this Agreement on behalf of the persons and entities indicated below.




                                                      Page 13
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to18
                                                                                      Non-Prosecution Agreement26
                                                                                         of 35 Pageid#:
           21.     This Agreement may be executed in counterparts, each of which constitutes an

  original and all of which constitute one and the same Agreement.

           22.     This Agreement is binding on RB Group’s successors, transferees, heirs, and

  assigns.

           23.     This Agreement is binding on Relators’ successors, transferees, heirs, and assigns.

           24.     All parties consent to the United States’ disclosure of this Agreement, and

  information about this Agreement, to the public.

           25.     This Agreement is effective on the date of signature of the last signatory to the

  Agreement (Effective Date of this Agreement). Facsimiles and electronic transmissions of

  signatures shall constitute acceptable, binding signatures for purposes of this Agreement.




                                                      Page 14
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to19
                                                                                      Non-Prosecution Agreement27
                                                                                         of 35 Pageid#:
                                 THE UNITED STATES OF AMERICA




    DATED:    ]llO)'Z.ol'\          BY:      ~~.fZ-J-
                                            DANIEL P. BUBAR
                                            First Assistant United States Attorney
                                            Western District of Virginia
                                            Attorney for the United States, Acting Under Authority
                                            Conferred by 28 U .S.C. § 515



    DATED: _ _ __                   BY:
                                            CRAIG CARPENITO
                                            United States Attorney
                                            District of New Jersey




    DATED: _ _ __                   BY:
                                            EDWARD C. CROOKE
                                            Assistant Director
                                            Commercial Litigation Branch
                                            Civil Division
                                            United States Department of Justice




                                                     Page 15

  Exhibit
Case      1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
       1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                              Page 1 to20
                                                                                       Non-Prosecution Agreement 28
                                                                                          of 35 Pageid#:
                                 THE UNITED STATES OF AMERICA




    DATED: _ _ __                  BY:
                                              DANIEL P. BUBAR
                                              First Assistant United States Attorney
                                              Western District of Virginia
                                              Attorney for the United States, Acting Under Authority
                                              Conferred by 28 U.S.C. § 515



    DATED:                          BY:

                                          /    nit     tates Attorney
                                              District of New Jersey



    DATED: _ _ __                   BY:
                                              EDWARD C. CROOKE
                                              Assistant Director
                                              Commercial Litigation Branch
                                              Civil Division
                                              United States Department of Justice




                                                     Page 15
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to21
                                                                                      Non-Prosecution Agreement29
                                                                                         of 35 Pageid#:
                                 THE UNITED STATES OF AMERICA




     DATED: _ _ __                  BY :
                                            DANIEL P. BUBAR
                                            First Assistant United States Attorney
                                            Western District of Virginia
                                            Attorney for the United States. Acting Under Authority
                                            Conferred by 28 U.S.C. § 515



     DATED: _ _ __                  BY:
                                            CRAIG CARPENITO
                                            United States Attorney
                                            Distri   f New Jersey



     DATED~ln 1,1
                                            Assistant Director
                                            Commercial Litigation Branch
                                            Civil Division
                                            United States Department of Justice




                                                    Page 15

 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to22
                                                                                      Non-Prosecution Agreement30
                                                                                         of 35 Pageid#:
                                    BY:
                                            LISAM.RE
                                            Assistant Inspector General for Legal Affairs
                                            Office of Counsel to the Inspector General
                                            Office of Inspector General
                                            United States Department of Health and Human Services



     DATED: - - - -                 BY:
                                            LEIGH A. BRADLEY
                                            General Counsel
                                            Defense Health Agency
                                            United States Department of Defense



     DATED: _ _ __                  BY:
                                            EDWARD M. DEHARDE
                                            Assistant Director of Federal Employee
                                              Insurance Operations
                                            Healthcare and Insurance
                                            United States Office of Personnel Management



     DATED: - - - - -                BY:
                                            JENNIFER VALDIVIESO
                                            Deputy Director of Program and System Integrity
                                            Division of Federal Employees' Compensation
                                            Office of Workers' Compensation Programs
                                            United States Department of Labor




                                                    Page 16

 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to23
                                                                                      Non-Prosecution Agreement31
                                                                                         of 35 Pageid#:
  
  
  
  '$7('     %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       /,6$05(
                                       $VVLVWDQW,QVSHFWRU*HQHUDOIRU/HJDO$IIDLUV
                                       2IILFHRI&RXQVHOWRWKH,QVSHFWRU*HQHUDO
                                       2IILFHRI,QVSHFWRU*HQHUDO
                                       8QLWHG6WDWHV'HSDUWPHQWRI+HDOWKDQG+XPDQ6HUYLFHV
  
  
                                          BLEY.PAUL.NICHOL      Digitally signed by BLEY.PAUL.NICHOLAS.1099873821
                                                                 Date: 2019.07.10 13:13:55 -04'00'
           07/10/2019
  '$7('      %<   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           AS.1099873821
                                      /(,*+$%5$'/(<
                                
                                  for      *HQHUDO&RXQVHO
                                      'HIHQVH+HDOWK$JHQF\                                                     
                                      8QLWHG6WDWHV'HSDUWPHQWRI'HIHQVH
  
  
  
  '$7('    %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       (':$5'0'(+$5'(
                                            $VVLVWDQW'LUHFWRURI)HGHUDO(PSOR\HH
                                            ,QVXUDQFH2SHUDWLRQV
                                            +HDOWKFDUHDQG,QVXUDQFH
                                            8QLWHG6WDWHV2IILFHRI3HUVRQQHO0DQDJHPHQW
                                            
                                            
                                            
  '$7('    %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       -(11,)(59$/',9,(62
                                            'HSXW\'LUHFWRURI3URJUDPDQG6\VWHP,QWHJULW\
                                            'LYLVLRQRI)HGHUDO(PSOR\HHV¶&RPSHQVDWLRQ
                                            2IILFHRI:RUNHUV¶&RPSHQVDWLRQ3URJUDPV
                                            8QLWHG6WDWHV'HSDUWPHQWRI/DERU                                               




                                                      3DJH
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to24
                                                                                      Non-Prosecution Agreement32
                                                                                         of 35 Pageid#:
      DATED: - - - - -               BY:
                                             LISAM.RE
                                             Assistant Inspector General for Legal Affairs
                                             Office of Counsel to the Inspector General
                                             Office oflnspector General
                                             United States Department of Health and Human Services



      DATED: _ _ __                  BY:
                                             LEIGH A. BRADLEY
                                             General Counsel
                                             Defense Health Agency
                                             United States Department of Defense




                                             Assistant Director of Federal E. p
                                               Insurance Operations
                                             Healthcare and Insurance
                                             United States Office of Personnel Management



      DATED: _ _ __                   BY:
                                             JENNIFER VALDIVIESO
                                             Deputy Director of Program and System Integrity
                                             Division of Federal Employees' Compensation
                                             Office of Workers' Compensation Programs
                                             United States Department of Labor




                                                     Page 16

 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to25
                                                                                      Non-Prosecution Agreement33
                                                                                         of 35 Pageid#:
  '$7('     %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       /,6$05(
                                       $VVLVWDQW,QVSHFWRU*HQHUDOIRU/HJDO$IIDLUV
                                       2IILFHRI&RXQVHOWRWKH,QVSHFWRU*HQHUDO
                                       2IILFHRI,QVSHFWRU*HQHUDO
                                       8QLWHG6WDWHV'HSDUWPHQWRI+HDOWKDQG+XPDQ6HUYLFHV



  '$7('     %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       /(,*+$%5$'/(<
                                       *HQHUDO&RXQVHO
                                       'HIHQVH+HDOWK$JHQF\                                
                                       8QLWHG6WDWHV'HSDUWPHQWRI'HIHQVH



  '$7('    %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                       (':$5'0'(+$5'(
                                            $VVLVWDQW'LUHFWRURI)HGHUDO(PSOR\HH
                                            ,QVXUDQFH2SHUDWLRQV
                                            +HDOWKFDUHDQG,QVXUDQFH
                                            8QLWHG6WDWHV2IILFHRI3HUVRQQHO0DQDJHPHQW



          7-10-2019 
  '$7('     %<     BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                            BBBBBBBBBBBBBBBBBBBBBBBBB
                                       -(11,)(59$/',9,(62
                                            'HSXW\'LUHFWRURI3URJUDPDQG6\VWHP,QWHJULW\
                                            'LYLVLRQRI)HGHUDO(PSOR\HHV¶&RPSHQVDWLRQ
                                            2IILFHRI:RUNHUV¶&RPSHQVDWLRQ3URJUDPV
                                            8QLWHG6WDWHV'HSDUWPHQWRI/DERU                                      




                                                      3DJH
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to26
                                                                                      Non-Prosecution Agreement34
                                                                                         of 35 Pageid#:
                                     RECKITT BENCKISER GROUP PLC



                               1
      DATED: ~                 /1     BY:
                                            RUPERT M: BONDY
                                            Senior Vice President, General Counsel,
                                                   and Company Secretary



      DATED ~           111   Z,.l'j BY,    ~~,:.,.

                                            Counsel for Reckitt Benckiser Group pie




                                       RECKITT BENCKISER LLC



      DATED:    ~             'J'i    BY:

                                            Authorized Representative



      DATED:~          ill ?..15 BY:        ~~~
                                            HOWARD M. SHAPIRO
                                            Counsel for Reckitt Benckiser LLC




                                                   Page 17




 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to27
                                                                                      Non-Prosecution Agreement35
                                                                                         of 35 Pageid#:
DATED:~.           ~
               J'ht7
DATED:~/9                       BY:
                                       BRIAN KENNEY
                                       Counsel for Relator Stefan Kruszewski




                                               Page 18

 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to28
                                                                                      Non-Prosecution Agreement36
                                                                                         of 35 Pageid#:
                    RELATOR THE STUART J. FINKELSTEIN TRUST,
                BY AND THROUGH ITS TRUSTEE ROBERT A. FINKELSTEIN



  DATED: June 10, 2019                              BY:

                                                                _____________________________
                                            ROBERT A. FINKELSTEIN
                                            Trustee for Relator



  DATED: June 10, 2019             BY:      _____________________________
                                            WILLIAM K. HANAGAMI
                                            Counsel for Relator The Stuart J Finkelstein Trust




                                                      Page 19
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to29
                                                                                      Non-Prosecution Agreement37
                                                                                         of 35 Pageid#:
                                 RELATOR ANN MARIE WILLIAMS
                                                                        Type text here

  DATED:                           BY:      _____________________________
                                            ANN MARIE WILLIAMS
                                            Relator



  DATED: 7/10/2019                 BY:      _____________________________
                                            KENNETH YOFFY
                                            Counsel for Relator Ann Marie Williams




                                                      Page 20
 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to30
                                                                                      Non-Prosecution Agreement38
                                                                                         of 35 Pageid#:
                                           RELATOR GAIL SCOTT



      DATED:~                        BY:

                                             Relator




                                                       Page21



  Exhibit
Case      1 to Forfeiture Settlement AgreementDocument 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                           Attachment
                                                                             Page1 to 31
                                                                                      Non-Prosecution Agreement 39
                                                                                         of 35 Pageid#:
                                    RELATOR CHRISTINA LEMONS



       DATED:    r(/<l((q            BY:
                                            CHRISTINA LEMONS
                                            Relator



                  7/10/2019
       DATED: _ _ __                BY     ;~ 4'/-
                                            ____________________________
                                            CHARLES H. RABON, JR.
                                            JOHN P. LEADER
                                            Counsel for Relator Christina Lemons




                                                   Page 22




 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 1 to32
                                                                                      Non-Prosecution Agreement40
                                                                                         of 35 Pageid#:
                                            RKLAIQR Ml'[CQtib GREENE


                DATI~O: ~
                          tJ/1r)Jq          a, :    !Ttd:4 (IJ !J~\ t:t?
                                                   Ml fCI !(It, GRl:iliN~
                                                                              1



                                                   Rdotor



                DATEO: ~                    l3V:
                                                   J~T~
                                                   Counsel tor Rolntor Mitchel Orccne




I




                                                         Page23




L_   Exhibit
    Case
                  ~ ----==-· -
          1:19-cv-00027-JPJ-PMS
                                                                     __,_,= ,,..,.------
             1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
                                                                           Attachment
                                                                                 Page 1 to33
                                                                                          Non-Prosecution Agreement41
                                                                                             of 35 Pageid#:
                                    STATUTE OF LIMITATIONS
                                     TOLLING AGREEMENT

            This Statute of Limitations Tolling Agreement ("Agreement") is entered into
    ·between Reckitt Benckiser Group plc; Reckitt Benckiser Investments (aka Reckitt
     Benckiser Investments (2012) LLC); Reckitt Benckiser USA (2010) LLC; Reckitt
     Benckiser USA (2012) LLC; Reckitt Benckiser USA (2013) LLC; Reckitt Benckiser USA
     General Partnership and Subsidiaries; Reckitt Benckiser (USA) Inc.; RB Holdings USA,
     Inc.; Reckitt Benckiser Inc.; Reckitt Benckiser LLC fka Reckitt Benckiser Inc.; RB
     Manufacturing LLC; Reckitt Benckiser Finance (2010) Ltd; Reckitt Benckiser Corporate
     Services Limited; and Reckitt Benckiser Treasury Services PLC (collectively referred to as
     "RECKITT BENCKISER") and the United States of America, by and through its
     counsel, the United States Attorney's Office for the Western District of Virginia
     ("USAO") and the Civil Division of the U.S. Department of Justice ("Civil Division").

            A.     This Agreement has been entered into to effect provisions of a Non-
    Prosecution Agreement entered into by RECKITT BENCKISER and the United States
    and to provide RECKITT BENCKISER and RECKITT BENCKISER's counsel an
    opportunity to present information they believe may be relevant to the USAO and Civil
    Division's decision-making process regarding RECKITT BENCKISER. RECKITT
    BENCKISER, RECKITT BENCKISER's counsel, the USAO and Civil Division
    acknowledge that it is their mutual intention for this Agreement to effect a waiver and
    tolling of the statutes of limitations for violations of federal law described in paragraph B
    below.

            B.     This Agreement applies to any and all federal criminal offenses relating, in
    any way, to the development, marketing and sales of Suboxone and/ or Subutex. Such
    violations of federal law include, but are not necessarily limited to, violations of 21 U.S.C.
    §§ 331, 841 and 846; 26 U.S.C. § 7201, 7206, and 7212; 31 U.S.C. § 3729; 18 U.S.C. §§
    286,287,371, 1001, 1035, 1341, 1343, 1347, 1348, 1349, 1956, 1957, and 1962; and 42
                           1



    U.S.C. § 1320a-7b.

           C.     The parties to this Agreement now agree and stipulate that the period
    beginning on April 11, 2014, and continuing until and including August 25, 2022
    ("Exclusion Period") shall be forever excluded from any calculation of time for purposes
    of the application of any federal statute of limitations to any violation of federal law
    described in paragraph B above.

            D.     The parties to this Agreement further agree and stipulate that the Exclusion
    Period shall not be considered or assessed against the United States for purposes of any
    constitutional, statutory, or other challenge involving a claim of pre-indictment delay
    relating to any violation of federal law described in paragraph B above.

                                                   Page 1 of 2


 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 2 to34
                                                                                      Non-Prosecution Agreement42
                                                                                         of 35 Pageid#:
              E.     RECKITT BENCKISER, having been advised by counsel of the potential
      consequences of this Agreement to RECKIIT BENCKISER's rights under the Fifth
      and Sixth Amendments of the United States Constitution, the federal statutes of
      limitations, and Rule 48(b) of the Federal Rules of Criminal Procedure, expressly waives
      RECKITT BENCKISER's right to raise any defense based on the failure of a federal
      grand jury or the United States to charge RECKITT BENCKISER with any violation of
      federal law described in paragraph B above, during the Exclusion Period.

              F.     It is understood by the parties to this Agreement that nothing in this
      Agreement revives any criminal or civil charges for which the applicable statute of
      limitations ran prior to April 11, 2014.

              G.     The act of entering into this Agreement does not constitute an admission
      by RECKITT BENCKISER of any wrongdoing; it has been entered into for the sole
      purpose of effectuating the Non-Prosecution Agreement entered into between
      RECKITT BENCKISER and the United States and furthering discussions and the
      exchange of information with the USAO and the Civil Division. This Agreement and its
      contents are admissible in evidence in any proceeding solely for the purpose of
      establishing that RECKITf BENCKISER voluntarily agreed to a tolling of applicable
      statutes of limitations. The Agreement is inadmissible for any other purpose.

              H.     Except as otherwise stated herein, this Agreement does not limit or affec,t
      the right or discretion of the USAO or the Civil Division or any other component of the
      U.S. Department of Justice, to bring criminal charges against RECKITT BENCKISER
      for violation of any federal law described in paragraph B above, or any other violation of
      law, at any time.

      READ AND AGREED TO:


      RUPER~.tiNI}, ~
             Senior Vice President, General Counsel and Corporate Secretary
             Corpora e Representative of Reckitt Benckiser Group



             Counsel for Reckitt Benckiser Group

     1b~
      RANDY.RAMSEYER
                                                  Dated: -      ~_ __
                                                                ~
                                                                               / f_~
                                                                                   / _2_0 __._IJ_
                                                                                     1


          Assistant United States Attorney

                                                 Page 2 of2




 Exhibit
Case     1 to Forfeiture Settlement Agreement Document 2-1 Filed 07/11/19
      1:19-cv-00027-JPJ-PMS                                            Attachment
                                                                             Page 2 to35
                                                                                      Non-Prosecution Agreement43
                                                                                         of 35 Pageid#:
